Citation Nr: 0027269	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  96-47 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for low back strain with 
spondylolysis at L-5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, among other things, denied entitlement 
to service connection for low back strain with spondylolysis 
at L-5.

A hearing was held before a Member of the Board sitting in 
North Little Rock, Arkansas, in July 1997.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.

In November 1997, the Board remanded the issue to the RO for 
further development.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  A low back injury was unequivocally shown to have been 
sustained prior to the veteran's entrance into active duty 
service, and the presumption of soundness is rebutted.  

3.  The veteran's service medical records, and other medical 
records, do not contain any complaints, findings, or 
diagnoses of a chronic low back disability or evidence that a 
low back disability underwent a permanent increase in 
severity during service. 

CONCLUSION OF LAW

A low back disorder clearly and unmistakably pre-existed 
service and was not aggravated by active duty service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to 
service connection for a low back disability because an in-
service back injury aggravated a pre-existing back disorder.  
Based on the above contentions, evidence of a back injury in 
service, and a current statement by the veteran's private 
treating chiropractor as to the nature of the veteran's 
current back disability, the Board finds that the veteran's 
claim meets the minimum threshold of well-groundedness.  
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  
Nonetheless, after a review of the claims file, the Board 
finds that the veteran's claim for a low back strain due to 
aggravation must be denied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, a veteran is presumed in sound condition except for 
defects noted when examined and accepted for service.  To 
rebut this presumption, there must be clear and unmistakable 
evidence demonstrating that the disability existed before 
service.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2000).  A 
pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in the 
disability during service, unless there is a specific finding 
that the increase is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.306 (1999).  Moreover, "temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
However, the increase need not be so severe as to warrant 
compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 
(1991).

The evidence is uncontroverted that the veteran sustained an 
injury to his low back prior to service as evidenced by his 
own testimony at a January 1997 personal hearing and a July 
1997 hearing before the Board.  He revealed that he injured 
his back at age 18 or 19 while working as a logger.  He was 
treated with pain medication by a family doctor, whose 
records are not available. 

Service medical records reveal that the veteran sought 
treatment for back pain in November 1963 and he was diagnosed 
with low back strain.  He had recurrences of back pain in 
March 1964 (where the examiner noted that the veteran had 
persistent back trouble since before service), September 
1964, and January 1965.  X-rays were reportedly negative and 
one examiner remarked that the veteran's musculature was 
probably weaker than normal and he was unable to tolerate 
heavy lifting.  There is no additional follow-up in the 
service medical records after January 1965 and in November 
1965 the veteran was discharged.  The August 1965 separation 
examination report demonstrates a normal clinical evaluation 
of the veteran's lower extremities and spine.  

Post service medical records are negative for a back disorder 
until 1996, when the veteran filed his claim.  In a June 1996 
VA examination report, he related that he had had low back 
pain since 1963 and was told that he had a crooked spine.  He 
reported that he was never given any definite diagnosis and 
had noticed increasing back pain over the previous few years.  
He had seen a chiropractor on several occasions the past year 
but treatment had increased to every two weeks.  After a 
physical examination, the diagnoses included low back strain, 
scoliosis of the thoracic spine with degenerative arthritis, 
and spondylolysis, L-5.

At a personal hearing in January 1997, the veteran testified 
that he injured his back prior to entering onto active 
military duty and was required to take pain medication.  He 
reflected that he did not get an adequate examination of his 
back at the time of induction, did not receive sufficient 
treatment for his back in service, and did not have a 
thorough separation examination.  He noted that he spent two 
years in the Reserve but did not seek treatment during that 
time.  After service, he drove a logging truck, worked for a 
limestone company, and was currently in maintenance.  He 
reflected that he did not have treatment for his back but 
rather just learned to live with the pain because he could 
not afford treatment.  He denied any subsequent injury to his 
back after service.  He noted that he had occasionally been 
treated by a chiropractor.  His wife similarly testified that 
the veteran had problems with his back prior to service and 
that he wrote to her about back problems in service.  She 
believed that his back had gotten worse when he came out of 
service.  Upon further questioning, he confirmed that he had 
more problems with his back after he was separated from 
service than when he went in.  

In support of his claim, the veteran also submitted three 
statements from family friends and co-workers that he 
complained of his back after military service.  A former 
employer reflected that he worked for them prior to service 
and afterwards and his back was worse after discharge.  At a 
hearing before the Board in July 1997, he similarly testified 
that he injured his back prior to service, told the doctors 
at the time of induction that he had back problems but it was 
not taken seriously, and that he continued to have problems 
in service.  He maintained that the heavy lifting and truck 
driving in service aggravated his pre-existing back disorder.  
He reflected that he sought treatment for his back more than 
the times reflected in his service medical records but the 
medics just told him to use a heating pad.  He stressed that 
his back was worse after he was discharged and he could no 
longer drive a logging truck.  His wife confirmed that he 
wrote her letters and told her about his back problems.  She 
definitely felt that his back had gotten worse during 
service.  

In a Statement in Support of Claim, apparently the veteran's 
private treating chiropractor (the name is illegible) 
indicated that he had treatment the veteran since January 
1996 for neuritis due to disc displacement and subluxation of 
the 4th lumbar vertebra and sacrum.  He noted that the 
veteran had related a history of a low back problem since 
service and remarked that subluxations could develop as a 
result of long-standing conditions related to the lower back 
problems such as the veteran's.  He noted that the veteran 
originally sought treatment due to an injury (it is not clear 
to the Board the nature of the January 1996 injury), but that 
his condition could have been related to the chronic 
condition that the veteran stated occurred during service.  

In a June 1998 VA examination report, the veteran related a 
history of the pre-existing back problems and back pain 
during service.  Post service employment including truck 
driving, logger, and maintenance work.  He reported that back 
pain now prevented his working and also noted was perineal 
pain from horseback injuries.  He stated his day-to-day pain 
was above 10/10.  After a physical examination, the examiner 
reflected that the veteran had a back disability with early 
onset of back difficulty after entry into service.  The 
examiner stressed that the separation examination did not 
mention a back disability which, if that represented a lack 
of change at the time of separation, then the veteran's in-
service back complaints were transitory or temporary flare-
ups.  An August 1998 addendum reflected diagnoses of 
degenerative discopathy, degenerative disease of the lumbar 
spine facets, and thoracic kyphosis.

The evidence, as outlined above, does not establish that 
there is an etiological or causal relationship between the 
veteran's pre-service low back injury, his in-service 
complaints, and his current symptomatology.  While the 
evidence shows that the veteran sought treatment for back 
problems on several occasions in service, the Board is 
persuaded that there was no chronic aggravation of the 
veteran's pre-existing back disorder because the service 
separation examination report is negative for a spine 
disability.  In addition, there was no indication of an 
aggravation of a pre-existing back disability for nearly 30 
years after service separation.  Although the veteran has 
testified that he did not seek treatment for many years 
because of financial difficulties, the Board notes that the 
veteran appears to have been regularly employed during that 
time.  

Moreover, in the most recent VA examination report, 
undertaken for the specific purpose of rendering an opinion 
on the aggravation issue, the examiner concluded that there 
was no evidence which demonstrated that even several episodes 
of low back pain in service represented an aggravation of the 
veteran's pre-existing back disorder.  As noted above, 
"temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  Therefore, the Board can only conclude that 
there was no permanent increase in the veteran's low back 
pathology in service.  Because there was no increase in the 
pre-service disorder, aggravation may not be conceded.

The Board has carefully considered the statement of the 
veteran's private treating chiropractor that the veteran's 
current back disorder could have developed as a result of 
long-standing back problems as related by the veteran.  
However, that opinion was based on the history provided by 
the veteran but the Board is not obligated to accept medical 
opinions premised on the veteran's recitation of medical 
history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  Of 
note, there is no evidence associated with the claims file 
that the veteran actually had a long-standing back disorder.  
As noted above, the medical evidence is devoid of complaints 
of, treatment for, or a diagnosis of a back disorder for some 
30 years after service separation.  A physician's opinion 
based on the veteran's layman account of an illness from many 
years ago, which is otherwise uncorroborated by competent 
medical evidence of record, can be no better than the 
veteran's bare contentions.  Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
While not dispositive to the Board's decision, the record 
also suggests that the veteran experienced an unknown back 
injury in January 1996 and has had complaints of back pain 
since that time.

The Board has also considered the statements and sworn 
testimony of the veteran and his wife.  However, they do not 
have the medical expertise to clinically establish that his 
pre-service pathology was aggravated by service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, their 
statements alone, without some form of objective 
corroboration are not deemed to be probative of the 
incurrence of aggravation during service.  Thus, the Board 
assigns more probative weight to the impartial examination 
and medical opinion specifically addressing the issue on 
appeal, and finds that the veteran's pre-existing low back 
injury did not increase in severity during service.  
Accordingly, the Board finds that service connection for a 
low back disability on the basis of aggravation is not 
warranted.


ORDER

The claim for entitlement to service connection for low back 
strain with spondylolysis at L-5 is denied.



		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeal

 

